Citation Nr: 0636120	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  99-03 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUE

Entitlement to a higher initial evaluation for type II 
diabetes, rated as 20 percent disabling from October 13, 
1992.



REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs



ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1968 to February 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 RO decision that granted 
service connection for diabetes mellitus, type II.  His 
diabetes mellitus was rated as 20 percent disabling from 
October 13, 1992.  The United States Court of Appeals for 
Veterans Claims (Court) has indicated that a distinction must 
be made between a veteran's dissatisfaction with the initial 
rating assigned following a grant of service connection (so-
called "original ratings"), and dissatisfaction with 
determinations on later filed claims for increased ratings.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  
Inasmuch as the question currently under consideration was 
placed in appellate status by a notice of disagreement 
expressing dissatisfaction with an original rating, the Board 
has characterized the rating issue on appeal as set forth 
above.  The Court has indicated that, when adjudicating such 
an issue, VA must analyze whether different ratings may be 
assigned for different periods, a practice the Court called 
"staged" ratings.  Id.  

Because consideration of a possible "staged" rating 
requires that VA examine the level of disability as 
experienced by the claimant since October 13, 1992, the 
rating criteria in effect in October 1992, as well as any 
changes to the criteria made thereafter, must be addressed.  
In this case, the rating criteria were changed effective in 
June 1996.  61 Fed. Reg. 20,440-47 (May 7, 1996).  Although a 
reading of the old criteria suggests that there were only 
minor changes made, it was nevertheless incumbent on VA to 
inform the veteran of these changes.  Accordingly, the case 
was remanded by the Board for that purpose in March 2005.  On 
remand, the veteran was also asked to submit any additional 
evidence he had related to this claim.  He did not respond to 
that request. 

The Board notes that the veteran had requested a hearing at 
the RO, but withdrew that request in November 2004.


FINDING OF FACT

The veteran's diabetes mellitus, type II requires insulin and 
restricted diet, but not regulation of activities.


CONCLUSION OF LAW

The criteria for a higher evaluation for the veteran's 
diabetes mellitus, type II have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 
(1995); 38 C.F.R. §§ 4.1, 4.7, 4.119, Diagnostic Code 7913 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. Apr 
05, 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, remand and subsequent RO actions may 
"essentially cure[] the error in the timing of notice").

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in June 
2001 and May 2005.  (Although the notice required by the VCAA 
was not provided until after the RO adjudicated the 
appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  Consequently, the Board does 
not find that the late notice under the VCAA requires remand 
to the RO.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to an evaluation higher than the 20 
percent rating assigned for his diabetes mellitus, type II, 
what evidence and/or information was already in the RO's 
possession, what additional evidence and/or information was 
needed from the veteran, what evidence VA was responsible for 
getting, and what information VA would assist in obtaining on 
the veteran's behalf.  The RO specifically requested that the 
veteran provide any evidence or information he had pertaining 
to his claim.  The RO also provided a statement of the case 
(SOC) and three supplemental statements of the case (SSOCs) 
reporting the results of its reviews, and the text of the 
relevant portions of the VA regulations.  The veteran was 
apprised of the changes in the criteria for evaluating 
diabetes mellitus.

The Board notes that the notifications did not include the 
criteria for assigning an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
However, the question of an effective date is not now before 
the Board and is not raised by the Board's decision.  
Consequently, a remand of the rating issue to address an 
effective date question is not necessary.

Regarding VA's duty to assist, the Board notes that the RO 
had previously obtained the veteran's service medical records 
(SMRs), and obtained and incorporated into the record for 
consideration both private and VA medical records pertaining 
to this claim.  The veteran was afforded two VA examinations 
in connection with the instant claim.  VA has no duty to 
inform or assist that was unmet.

The veteran contends that he is entitled to a higher, 40 
percent, rating for his diabetes mellitus, type II.  His 
medical treatment records show that he has been taking 
insulin since about October 1991, and has been on a 
restrictive diet for many years related to both diabetes and 
weight control.  (The veteran underwent gastric bypass 
surgery in November 2001.)  He has been advised by his 
medical care providers to maintain an exercise regimen, but 
there is no evidence of record indicating that his physical 
activities, either occupational or recreational, have been 
restricted because of his diabetes.  A November 2003 note 
from the veteran's primary care provider indicates that the 
veteran is on an 1800 calorie diet, and on a restricted 
mobility program because of arthropathy (joint disease).  

The veteran was afforded a VA diabetes examination in June 
2002.  The examination was unremarkable, except to note that 
the veteran was known to have diabetes for the last 16 years, 
and was currently taking insulin.  The diagnosis was diabetes 
mellitus, type II, that was fairly controlled.  

The veteran was afforded another VA diabetes examination in 
June 2004.  He gave a history of having been initially 
diagnosed with diabetes in 1983 or 1984, and said he was 
originally prescribed oral medication, but was later switched 
to insulin, of which he now takes 100 units daily at night.  
He reported never having had any hospitalizations for 
diabetic coma, and the examiner noted that there were no 
documented hypoglycemic episodes.  The veteran stated that he 
cannot exercise because he has problems with his legs.  
Retired from a career in quality control, he now works as a 
teachers aide in a local school system, described as a mostly 
sedentary job.  The examiner diagnosed diabetes mellitus, 
type II, on insulin, inadequately controlled as evidenced by 
a current glucose reading of 165 and an A1C of seven, both of 
which were described as mildly elevated.  The examiner also 
noted that, given that the veteran does his job sitting in a 
chair, no restriction of activities can be advised.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2006).  Where there 
is a question as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

As noted, the Court has indicated that a distinction must be 
made between a veteran's dissatisfaction with original 
ratings and dissatisfaction with determinations on later 
filed claims for increased ratings.  Fenderson, supra.  
Consequently, the Board will evaluate the veteran's diabetes 
mellitus claim as a claim for a higher evaluation of an 
original award, from the original effective date of award of 
service connection.  

The veteran's diabetes is rated utilizing the criteria found 
at Diagnostic Code 7913.  As noted, the rating criteria were 
changed effective June 6, 1996.  Since the October 13, 1992, 
original effective date of the veteran's 20 percent award for 
diabetes predates the current rating criteria, the Board will 
evaluate the award utilizing both the old and the new 
criteria, which are nearly identical.

Under the old, pre-June 1996, criteria for evaluating 
diabetes, a 20 percent rating is for application when there 
is moderate disability, with moderate insulin or oral 
hypoglycemic agent dosage, and restricted (maintenance) diet, 
without impairment of health or vigor or limitation of 
activity.  A 40 percent rating is for application when there 
is moderately severe disability requiring large insulin 
dosage, restricted diet, and "careful regulation of 
activities, i.e., avoidance of strenuous occupational and 
recreational activities."  

Under the current criteria for evaluating diabetes, a 20 
percent rating is for application when the disability 
requires insulin and restricted diet, or oral hypoglycemic 
agent and restricted diet.  A higher, 40 percent, evaluation 
is for application when the disability requires insulin, 
restricted diet, and regulation of activities.  A 60 percent 
rating is warranted when there is insulin required, a 
restricted diet, and regulation of activities, with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year, or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  "Regulation of 
activities" is defined under Diagnostic Code 7913 as 
"avoidance of strenuous occupational and recreational 
activities."

Here, the evidence shows that the veteran is diagnosed with 
diabetes mellitus, type II, has been taking insulin since 
about October 1991, and has also been on a restricted diet, 
with no evidence of impairment of health or vigor or 
limitation of activity due to his diabetes.  The veteran thus 
meets the criteria for award of the currently assigned 20 
percent disability rating under both the old and the current 
criteria since the original effective date of December 20, 
1991.  

As noted, under both the old and the current criteria, in 
order to warrant the higher, 40 percent, evaluation, in 
addition to requiring insulin and a restricted diet, the 
veteran must also require regulation of activities, defined 
in both the old and the current criteria as "avoidance of 
strenuous occupational and recreational activities."  Here, 
there is no evidence of record to indicate that the veteran's 
diabetes requires regulation of his activities as defined in 
the regulations.  The veteran contends that the statements of 
Dr. V. support his claim that his diabetes requires 
regulation of his activities.  However, Dr. V. stated that 
the veteran was "on a restricted mobility program due to 
arthropathy."  Thus, the veteran's restricted mobility is a 
result of his joint disease, not because of his diabetes.  In 
sum, the veteran's disability picture more nearly 
approximates the criteria required for the assigned 20 
percent evaluation for the veteran's service-connected 
diabetes mellitus, type II, and a higher evaluation is 
therefore not warranted since October 13, 1992.  See 
38 C.F.R. § 4.7.


ORDER

Entitlement to a higher initial evaluation for type II 
diabetes, rated as 20 percent disabling from October 13, 
1992, is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


